FILED
                              NOT FOR PUBLICATION                             NOV 22 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JEFRI TRIGNO,                                     No. 07-74784

               Petitioner,                        Agency No. A095-630-082

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON and CLIFTON, Circuit Judges.

       Jefri Trigno, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Tekle

v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we deny the petition for

review.

       In his opening brief, Trigno fails to challenge the agency’s dispositive

determination that his asylum claim is time-barred. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are not addressed in the

argument portion of a brief are deemed waived).

       Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies regarding the only incident of physical harm that Trigno

allegedly suffered in Indonesia. See Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th

Cir. 2005) (concluding the discrepancies about number of persecutors and date of

incident were significant because they involved one of the few interactions

between the petitioner and her persecutors); Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007) (adverse credibility finding supported where hearing revealed

numerous instances in which petitioner attempted to explain inconsistencies and IJ

found explanations insufficient). Accordingly, Trigno’s withholding of removal

claim fails.

       Because Trigno’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence to show it is more likely than not he


                                           2                                      07-74784
would be tortured if returned to Indonesia, his CAT claim also fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         3                                   07-74784